department of the treasury internal_revenue_service attn mandatory review mc commerce street dallas tx ‘tax exempt and government entities division number release date legend org organization name xx date date date urt - addess address org address employer_identification_number person to contact ld number contact numbers voice fax certified mail return receipt requested dear in a determination_letter dated october 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of section dollar_figure c of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under section dollar_figure of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on march 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 c of the code ‘you have filed taxable returns on forms 1120-pc u s property and casualty insurance_company income_tax return for the years ended december 20xx december 20xx and date with us for future periods you are required to file income_tax returns with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll- free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ifyou have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely renee b wells acting director eo examinations enel form 6018-a internal_revenue_service date date address department of the treasury te_ge division golden gate avenue stop san francisco ca ‘taxpayer isentication number fe rent parson to contacvid number ‘contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary ifyou do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed ifyou and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number ‘you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice determination_letter is issued to you based on if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letier revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal inoome tax returns for the tax petiod s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the insteuctions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope lotter rev catalog number 24804v baea for rev date tame of taxpayer org ‘sehedite tonbor or nt explanations of items year peried ended 20xx 20xx tax wentiication number legend org organization name state organization cpa cpa org-1 organization xx date co-1 address address org-2 organization company city city org-3 kyz issue whether org meets the new requirements for tax-exempt status under sec_501 as deseribed in the pension funding equity act of facts the organization originally known as the org-1 was formed as an association in the state of xyz in 18xx to serve as a mutual fire insurance_company in 19xx the association changed its name to org-2 the org continued operations as an association until 19xx the org officially incorporated in the state of xyz on august 19xx under the name org-3 the organization’s name was changed to its current name org on january 19xx the purpose of org hereinafter corporation is to insure members against loss from hazards permitted to be insured against by the farm mutual law under which it operates and to distribute on the mutual insurance plan such loss as may occur in spite of reasonable precautions the corporation is not authorized to issue shares of capital stock the corporation is governed by a board composed of no more than ten directors membership in the corporation consists of all persons or organizations having insurance therein membership and insurance is obtained only upon written application signed by the applicant and approved by the secretary of board internal_revenue_service records reveal that the corporation was granted exemption as a small insurance_company described in sec_501 e5 of the internal_revenue_code on october 19xx effective for all tax years subsequent to december 19xx when net written premiums or if greater direct written premfums do not exceed dollar_figure ‘the corporation is required to file anqual information_return form_990 and employment_tax retums form sec_941 and the form_990 retums filed for the year ended december 20xx and december 20xx was examined by te_ge city post of duty during the initial inspection of the returns it was noted that the corporation accurately reported being exempt under sec_501 on line j in the heading of both returns since the passage of the pension funding equity act of the corporation filed formn retums for tax years ended december 20xx december 20xx and december 20xx on its form_990 returns the corporation reported the following sources of income gifts grants and contributions 20xx 20xx 20xx form 886-a department of the treasury-intarnal revenue service catalog number page 1of 7___ publish no irs gov form_886 re bbb oe name of trpoyer org explanations of items yearpared ended 20xx 20xx tax weniicafon number sia tt ot - program service revenue membership dues assessments interest on savings gross rents other income premiums - insurance premiums- liab equity reimbursements recovery insurance total revenue dollar_figure during the examination of the 20xx and 20xx form_990 returns it was determined that the primary activity of the corporation is to provide property insurance against losses due to fire and windstorm to farmers homeowners and dwelling owners throughout various counties in the state of xyz liability coverages are written with of the liability risks ceded to co-1 under the reinsurance agreement the corporation is reimbursed for aggregate net losses due to fire that exceed an attachment point specified in the agreement the corporation wrote policies with a gross fire risks-in-force exceeding dollars the corporation is located at address city xyz ‘the office is manned by four employees whose duties include handling all underwriting of insurance policies accounting functions administration of policies claims administration and claims payments in 20xx and 20xx the primary source of receipts for the corporation was premiums from policyholders the premiums are reported on the form_990 retumns as other income in part vii of the 20xx form_990 the corporation reported gross premiums of dollar_figure while in 20xx gross premiums were reported in the amount dollar_figure additional sources of gross_receipts included membership assessments interest on temporary savings and certificate of deposits and rental income the corporation also reported amounts reimbursed by its reinsurer co-1 as gross_receipts for 20xx the reinsurance recovery amount is dollar_figure the corporation did not receive any reimbursements from the ceinsurer in 20xx the corporation expenses included payment of insurance losses to policyholders losses due to fire and wind claims were reportedly paid in the amount of dollar_figure in 20xx and dollar_figure in 20xx there is no evidence of any other significant activities conducted by the corporation during the years under examination although the corporation is operated as an insurance_company since more than half of its business during the year involved the insuring of insurance or reinsuring of insurance risks the corporation does not qualify for tax-exempt status under sec_501 for years subsequent to the passage of the pension funding equity act of because it failed to meet the new requirements for tax-exempt status gross_receipts as reported for the 20xx and 20xx tax years exceeded the dollar_figure limitation imposed by the pension funding equity act of law form beg-a department of the treasury ntemal revenue service catalog number publish no irs gov page of 7___ form 8b6-a rev date name of axpayar tax aentcatian number yearpord ended 20xx 31420xx org explanations of items tae naber oro prior_law lr c sec_501 provides that certain entities are exempt from taxation included in these entities are ijnsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure lr c sec_501 a if an entity is a part of a consolidated_group ail net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of ilr c sec_501 a the prior_law was effective for tax years beginning after date through date the effective date of the pension funding equity act of current law for tax years beginning after date an organization must meet the following two-part test to qualify for exemption under sec_501 gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts mutual insurance_companies must meet either the above test or the following alternative test gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization's total gross_receipts the alternative test for a mutual_insurance_company does not apply if an employee of the company or a member of the employee’s family as defined in sec_2032a is an employee of another company exempt from tax or would be exempt under sec_504 if'an organization is in a receivership liquidation or similar proceeding under the supervision ofa state court on date the new law applies to taxable years beginning after the date such proceeding ends or date whichever is earlier government’s position internal_revenue_code sec_501 originally referred only to certain mutual insurance_companies or associations other than life or marine the tax_reform_act_of_1986 tra-86 eliminated the distinction prior to the direct or net written premium ceiling was limited to dollar_figure the tax_reform_act_of_1986 increased the direct or net written premium ceiling to dollar_figure per year form 886-a of the treasury-tntarnal revenue service publish no lrs gov department catalog number 20810w page 3of7___ - f ‘rev january ase of taxpayer org explanations of items tax wdaniiication narhiber schedule number or exhibit yearparod ended 20xx 20xx_ between small_mutual insurance_companies and other small insurance_companies and extended exemption under irc so1 c to all eligible small insurance_companies whether stock or mutual tra also changed the nature of the ceiling_amount for tax exemption from certain gross_receipts to direct or net written premiums the ceiling_amount was changed from dollar_figure to dollar_figure therefore under tra to qualify for exemption as a small insurance_company the direct or net written premiums received by an organization could not exceed dollar_figuredollar_figure fora taxable_year the requirements established under tra posed serious problems for the service because the requirements did not place any limitation of the amount of investment_income small insurance_companies could eam many taxpayers and tax professionals took advantage of the tax-exempt treatment allowed to small insurance_companies by contributing highly appreciated income producing assets to the tax-exempt organizations the assets produced substantial investment_income that was not taxed due to the tax-exempt status of the smal insurance_companies congress intended to curb this loophole in the law by including language in section of the pension funding act of which one again changed the requirements for tax-exempt status for small property and casualty insurance_companies on april 20xx president bush signed h_r the pension funding equity act of p l one purpose of the legislation was to tighten the rules for property and casualty insurance_companies to qualify as tax-exempt under sec_501 of the code or to elect to be taxed only on their investment_income the bill contained the following comments from the conference_report the limitation to mutual companies and the limitation on employees are intended to address the conferees’ concern about the inappropriate use of tax-exempt insurance_companies to shelter investment_income including in the case of companies with gross_receipts under dollar_figure the use of small companies with common owners or employees to shelter investment_income for the benefit of such owners or employees it is intended that the provision not permit the new legislation amended sec_501 for tax yeats beginning after december 20xx the new law replaced the written premiums test with a gross_receipts and percentage of premiums test ‘the new law placed an overall_limitation on the amount of gross_receipts simall insurance_companies could eam for each taxable_year therefore for years beginning after december 20xx small insurance_companies could not have gross_receipts in excess of dollar_figure to qualify for tax-exempt status under sec_501 in addition of its total gross_receipts more than must be derived from premium income the facts present in this case clearly demonstrate that org does not meet the new requirements for tax-exempt status under sec_501 in 20xx and 20xx because its gross_receipts exceed the dollar_figure limitation imposed by the pension funding equity act of and notice_2006_42 lr b date for continued form bbb-a department of the treasury-internal revenue service catalog number 20810w paga of 7___ publish na irs gov so6a explanations of items fom rev januacy tame of axpayer org qualification for tax-exempt status under sec_501 the corporation must meet the following two-part test year period ended 20xx 20xx tax ldenfiication number scheie noes of tt gross_receipts for the year may not exceed and premiums must be more than of the organization’s total gross_receipts ‘the gross_receipts as reported on the 20xx and 20xx form_990 returns clearly exceed the dollar_figure limitation however a gross_receipts determination was made during the examination based on the guidelines described in notice_2006_42 under notice_2006_42 certain amounts are excluded from the gross_receipts sec_3 of notice_2006_42 includes the following language gross_receipts do not include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under section dollar_figure b a based on the above language the determination of gross_receipts for 20xx and 20xx was recalculated as follows 20xx -20xx dollar_figure-0- gifts grants and contributions program service revenue premiums - insurance premiums- liab equity membership dues assessments interest on savings gross rents other income gross_receipts do gross_receipts exceed the dollar_figuredollar_figure limitation yes ye sec_50 of gross_receipts premiums received dollar_figure dollar_figure do premiums exceed of gross_receipts yes yes alternative test do gross_receipts exceed the dollar_figuredollar_figure limitation yes yes form bb6 a of the treasury-internal revenue service page sof 7___ publish no its gov department catalog number 20810w qo farm ram 886a tama taibayer explanations of items tak ar feson nomar testis ater ort year ord ended 20xx 20xx_ org dollar_figure ye sec_35 of gross_receipts premiums received do premiums exceed of gross_receipts the principal and alternative gross_receipts tests consist of two parts the corporation must satisfy both parts of the dollar_figuredollar_figure gross_receipts_test or the dollar_figure alternative test in this case org does not meet part-one of either the dollar_figuredollar_figure or the dollar_figure gross_receipts tests since its gross_receipts exceed the dollar_figuredollar_figure limitation org does meet part-twa of each test however in order to qualify for tax-exempt status under sec_501 the organization must satisfy both parts of either two-part gross_receipts_test if org fails to meet one-part of either test then it fails to qualify for exemption as a small insurance_company based on the above analysis it is determined that org was propetly recognized as a tax-exempt mutual_insurance_company for years prior to december 20xx however due to the change in law org no longer qualifies for tax-exempt status for tax years subsequent to the passage of the pension funding equity act of as such it is recommended that org’s tax-exempt status under sec_501 c be revoked effective january 20xx yes taxpayer’s position form_5701 notice of proposed_adjustment was mailed to the organization’s representative cpa cpa on february 20xx the purpose of the form_5701 was to explain the change in law applicable to small tax- exempt insurance_companies and to explain the nature of the proposed revocation of tax-exempt status effective january 20xx on march 20xx the service received a signed form_5701 agreeing with the proposed revocation issue described in the preliminary report the form_5701 was signed by cpa on march 20xx conclusion a org is an insurance_company pursuant to subchapter_l of the code for the taxable years 20xx and 20xx b although org is an insurance_company pursuant to subchapter_l of the code it does not qualify a sec_2 tax- exempt small insurance_company because its gross_receipts excced the dollar_figure and dollar_figure limitations imposed under notice 20xx-42 required for qualification of tax-exempt status under sec_501 of the intemal revenue code c therefore revocation of the org’s tax-exempt under sec_501 is proposed effective january 20xx due to statute considerations the 20xx tax_year is not part of the audit form 886-a department of the treasuryinternal revenue service catalog number 20810w page gof 7___ publish no irs gov goa form_886 fam 886a tare sap ayer org explanations of items tx wenticaon number sata noo et yaarporod ened 20xx 20xx_ d org is required to file income_tax returns for calendar years ended december 20xx and december 20xx form bbg-a cepertment of the treasury-internal revanue service catalog number 20810w publish no irs gov page of 7___
